Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.        Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 8, and 21 are rejected under 35 U.S.C. 103 as being obvious over Citrin, U.S. 9,493,267.
	On claim 1, cites (except as indicated): 
An aircraft assembly comprising:
an aircraft component for use in an aircraft, the aircraft component comprising an opening (figure 1 and cap 108 for beverage container 102, as described in col. 6, lines 14-33); and
an indicating marker removably attached to the aircraft component a marker and comprising:
a cover device removably sealing the opening (as above, cap 108) of the aircraft component; 
at least one light attached to the cover device (LED 107); and
a power source electrically connectable to the at least one light to emit a visible light from the at least one light and to illuminate the cover device (col. 6, lines 40-44, battery power LED).
Regarding the excepted:
An aircraft assembly comprising:
an aircraft component for use in an aircraft, the aircraft component… to the aircraft component, Citrin, as indicated previously, is directed to a cap for a beverage container and not an aircraft component. However, it would have been obvious at the time the claimed invention was filed to replace Citrin’s known beverage cap for the claimed aircraft component. Per MPEP 2114, I. Inherency and Functional Limitations in Apparatus Claims: 
“Features of an apparatus may be recited either structurally or functionally. In re Schreiber, 128 F.3d 1473, 1478, 44 USPQ2d 1429, 1432 (Fed. Cir. 1997). See also MPEP § 2173.05(g). If an examiner concludes that a functional limitation is an inherent characteristic of the prior art, then to establish a prima case of anticipation or obviousness, the examiner should explain that the prior art structure inherently possesses the functionally defined limitations of the claimed apparatus. In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432. See also Bettcher Industries, Inc. v. Bunzl USA, Inc., 661 F.3d 629, 639-40,100 USPQ2d 1433, 1440 (Fed. Cir. 2011). The burden then shifts to applicant to establish that the prior art does not possess the characteristic relied on. In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432; In re Swinehart, 439 F.2d 210, 213, 169 USPQ 226, 228 (CCPA 1971) ("where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on").”

It would have been obvious at the time the claimed invention was filed to used the cited embodiment to cover and indicate the locate and protect the opening of a liquid passage. One of ordinary skill in the art would have applied the known lighted cover to any application which would require the same protection and location feature. Furthermore, while indeed the claimed invention is directed to an aircraft component, the invention is clearly directed to a lighted cap or cover, regardless of the application of the invention, the functional limitations of the claimed invention are directed to a lighted cover or cap over a structure used to facilitate the passage of a liquid. 
On claim 2, Citrin cites:
The indicating marker according to claim 1, wherein the at least one light comprises a light-emitting diode (LED). See the rejection of claim 1. 
On claim 3, Citrin cites:
The indicating marker according to claim 1, wherein the at least one light is in continuous electrical connection to the power source to continually illuminate the cover device. When switch 112 is enabled, light 114 is activated for as long as the switch 112 is in the “ON” position.
On claim 4, Citrin cites:
The indicating marker according to claim 1, further comprising a manually-operated switch configured to electrically connect and to electrically disconnect the at least one light to the power source. When switch 112 is enabled, light 114 is activated for as long as the switch 112 is in the “ON” position.
On claim 5, Citrin cites:
The indicating marker according to claim 1, wherein the cover device is a cap comprising:
an open end through which the opening of the structure aircraft component is insertable and a closed end that is opposite the open end; and
the at least one light and the power source attached to the closed end of the cap. Figure 1, outlet portion 106 through cap 108, col. 6, lines 33-40, rotating cap pivotally attached to the cap 108, light 114 and previously disclosed battery. 
On claim 8, Citrin cites:
The indicating marker according to claim 1, wherein when the power source is electrically connected to the at least one light, the visible light is intermittently emitted from the at least one light. Col 6, lines 40-44, battery to power a light source 114, such as an LED. When switch 112 is enabled, light 114 is activated for as long as the switch 112 is in the “ON” position. Col. 2, lines 15-20 discloses the option of having the light source in a “blinking” state. The claimed “intermittently emitted” light is synonymous with the cited “blinking.”
On claim 21, Citrin cites:
The aircraft assembly of claim 1, wherein the aircraft component comprises a fluid conduit. Figure 1 and cap 108 for beverage container 102, as described in col. 6, lines 14-33.
Claim 6, 10-15, and 22 are rejected under 35 U.S.C. 103 as being obvious over Citrin, U.S. 9,493,267 in view of Morris et al., U.S. 2016/0026911.
On claim 6, Citrin cites except:
The indicating marker according to claim 1, wherein the cover device is a plug comprising:
a plug body that is removably insertable into the opening of the aircraft component and a closed end that is adjacent to the plug body and viewable from outside of the  aircraft component when the plug body is removably inserted into the opening of the aircraft component; and 
the at least one light and the power source attached to the closed end of the plug.
Citrin, as disclosed in figure 1, includes an embodiment of a cap 108 being screwed over threaded outlet portion 106. Citrin doesn’t disclose the embodiment as being a plug body. In the similar art of medication and lab containers, Morris, figures la, 1b, 2 and [0096-98 and 100] discloses a vial 1 with an RFID equipped cap 10. Per [0100], The RFID cap 11 is attached to the vial 1 directly. The attachment means is a screw thread on the external surface of the cap body, the screw thread being configured to engage a corresponding screw threat on the internal surface of the vial." In short, Morris’s configuration is a screw in plug. Furthermore, Morris, [0013] discloses “An RFID reader can be used to transmit an encoded radio signal to an RFID tag in order to interrogate it. Upon receiving the interrogation signal, the RFID tag transmits its identification information to the reader. This identification information may be a unique serial number assigned to a particular patient or to a particular sample.” Furthermore, [0044] discloses the RFID tags being used to facilitate the location of location tracking of the containers. 
It would have been obvious at the time the claimed invention was filed to replace the cap disclosed in Morris in place of the cap disclosed in Morris.
Morris’s design is a known alternative embodiment of covering the opening of a container, but of a different type than what is disclosed in Citrin. One of ordinary skill in the art would have substituted the plug type cap disclosed in Morris in place of the cap over body disclosed in Citrin and the results of the substitution would have predicted the claimed invention.
On claim 10, Citrin and Morris cites:
The indicating marker according to claim 1, further comprising a wireless signal emitter attached to the cover device configured to receive a wireless query signal and to transmit a wireless response signal in response to receipt of the wireless query signal. See the rejection of claim 6. 
On claim 11, Citrin and Morris cites: 
An aircraft assembly comprising:
an aircraft component for use in an aircraft, the aircraft component comprising an opening; and
a system for preventing debris from entering an opening  of the aircraft component, the system comprising:
a cover device removably attached to the aircraft component and  removably sealing the opening of the  aircraft component;
a wireless signal emitter attached to the cover device configured to receive a wireless query signal and to transmit a wireless response signal in response to receipt of the wireless query signal;
a wireless signal receiver separate from the  aircraft component and configured to transmit the wireless query signal and to receive the wireless response signal from the wireless signal emitter; and
a signal reader in electrical communication with the wireless signal receiver and configured to process the wireless response signal and determine a location of the wireless signal emitter. See the rejection of claim 6. 
On claim 12, Citrin and Morris cites:
The system according to claim 11, wherein the wireless signal emitter is configured to receive a radio frequency query signal and to transmit a radio frequency response signal in response to receipt of the radio frequency query signal and wherein the wireless signal receiver is configured to transmit the radio frequency query signal and to receive the radio frequency response signal from the wireless signal emitter. See the rejection of claim 6.
On claim 13, Citrin cites (except as indicated):
The system according to claim 12, further comprising a power source electrically connectable to the wireless signal emitter to emit an active radio frequency response signal. Citrin discloses in col. 6, lines 40-44, a battery power LED light source. Furthemore, Morris, figures la, 1b, 2 and [0096-98 and 100] discloses a vial 1 with an RFID equipped cap 10. The RFID isn’t disclosed as including a power source. However, it would have been obvious at the time the claimed invention was filed to power Morris’s RFID using the Citrin’s battery. One of ordinary skill would have used an existing power system, as disclosed in Citrin to power the RFID, disclosed in Morris, as a convenient and efficient way of powering the RFID tag. 
On claim 14, Citrin cites: 
The system according to claim 11, wherein the cover device is a cap comprising:
an open end through which the opening of the aircraft component is insertable and a closed end that is opposite the open end (Citrin, figure 2, discloses cap 108 covered over the opening over container 102); and
the wireless signal emitter attached to the closed end of the cap (Morris, figures la, 1b, 2 and [0096-98 and 100] discloses a vial 1 with an RFID equipped cap 10). See the rejection of claim 6. 
On claim 15, Citrin cites except as indicated:
The system according to claim 11, wherein the cover device is a plug comprising:
a plug body that is removably insertable into the opening of the  aircraft component and a closed end that is adjacent to the plug body and viewable from outside of the  aircraft component when the plug body is removably inserted into the opening of the  aircraft component; and the wireless signal emitter attached to the closed end of the plug. Citrin, figure 2, discloses cap 108 covered over the opening over container 102. Citrin doesn’t disclose the excepted claim limitations. 
	In the same art of containers with caps, Morris, figure 2, discloses a plug assembly 16 insertable into container 1. 
	It would have been obvious at the time the claimed invention was filed modify Citrin to use the embodiment disclosed in Morris such that upon substitution, it is the opening of a container that accepts an insertable cap as opposed to the opening of a container that acts as the insertable element to a cap as disclosed in Citrin. One of ordinary skill in the art would have substituted one known embodiment for another and the results of the substitution would have predicted the claimed invention. 
On claim 22, Citrin cites:
 The aircraft assembly of claim 11, wherein the aircraft component comprises a fluid conduit. Figure 1 and cap 108 for beverage container 102, as described in col. 6, lines 14-33.
Claim 9 are rejected under 35 U.S.C. 103 as being obvious over Citrin, U.S. 9,493,267 in view of Foster, U.S. 6,553,696.
On claim 9, Citrin cites except: 
The indicating marker according to claim 1, wherein at least a portion of an exterior surface of the cover device is made of a fluorescent color. Citrin, while discloses a cover in figure 1, Citrin doesn’t disclose the cover or the vial being in a fluorescent color. In the same art of drink containers, Forster, Abstract, discloses a drink container where fluorescent paint is used to color the lid. It would have been obvious at the time the claimed invention was filed to modify Citrin’s cap using the fluorescent color of Foster’s lid such that the claimed invention is realized.
Allowable  Subject Matter
Claims 17-20 are allowed. 
Reasons for Allowance
Claim 17, cites:
“A method for preventing debris from entering an opening in a fluid conduit of an aircraft during manufacture of the aircraft, the method comprising:
sealing the opening of the fluid conduit with a cover device configured to removably seal the opening of the fluid conduit;
analyzing the aircraft for a signal that is being emitted from a signaling device attached to the cover device; 
determining a location of the signaling device within the aircraft in response to detecting the signal emitted from the signaling device; and 
removing the cover device from the opening of the fluid conduit before the aircraft is operational.” 

The method includes sealing the opening of a fluid conduit of an aircraft to include sealing the opening using cover device, analyzing for the signal emitted from a signaling device attached to the cover device, determining a location of the signaling device within the aircraft in response to detecting the signal emitted from the signaling device and removing the cover device.  The prior art as used in the rejection of claims 1-16, 21, and 22, are directed to structural aspects of the invention. However, claims 17-20 are narrowly tailored to the method of operation of the electronically detected cover device with respect to an aircraft to include the added step of removing the cover prior to the operation of the aircraft. Because of this and subsequent searches on the invention, which failed to produce any relevant references, these claims are considered allowable.  
Remarks
All references are found in the accompanying IDS submitted with this application.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAL EUSTAQUIO whose telephone number is (571) 270-7229.  The examiner can normally be reached on Mon -Thu 9:00 Am-5:30Pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Nabil H. Syed whose telephone number is (571) 270-3028. The fax phone number for the organization where this application or proceeding is assigned is 571-270-8229. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/CAL J EUSTAQUIO/Examiner, Art Unit 2683                                                                                                                                                                                                        
/NABIL H SYED/Primary Examiner, Art Unit 2683